Citation Nr: 0534217	
Decision Date: 12/19/05    Archive Date: 12/30/05

DOCKET NO.  96-08 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased disability rating in excess 
of 50 percent for atopic dermatitis.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Saramae M. Kreitlow, Associate Counsel




INTRODUCTION

The veteran had active military service from September 1969 
to January 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  A Notice of Disagreement was 
received in November 1995.  A Statement of the Case was 
issued in January 1996.  A timely appeal was received later 
in January 1996.  

The Board remanded the veteran claims in May 1998, December 
1999 and July 2003.  


FINDINGS OF FACT

1.  The veteran's service-connected atopic and allergic 
contact dermatitis involves more than 40 percent of the 
exposed areas affected.

2.  The veteran is not unemployable due to his service-
connected dermatitis.


CONCLUSIONS OF LAW

1.  The criteria effective as of August 30, 2002 for a 
disability rating of 60 percent for atopic dermatitis are 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A and 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7 
and 4.118, Diagnostic Code 7806 (2005).

2.  The criteria for a TDIU rating have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 
4.16 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The Board must first address VA's notice and duty to assist 
requirements.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2005).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held, in part, that necessary notice 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  The Court also held that a proper notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  Id.

In the present case, notice was provided to the veteran in 
October 2002 and May 2004, subsequent to the initial AOJ 
decision.  Additional notice was also sent in September 2004.  
Where, as here, notice was not provided prior to the initial 
AOJ decision, the veteran has the right to content complying 
notice and proper subsequent VA process.  The Board finds 
that any defect with respect to the timing of the notice 
requirement has been cured by the subsequent proper notice 
and VA process, and was, therefore, harmless error.  The 
veteran's claims were filed in March and April 1995, before 
the enactment of the law requiring this notice.  In December 
1999 and July 2003, the Board remanded the veteran's claims 
for further development.  In October 2002 and May 2004, the 
veteran was notified by letter of the first, second and third 
elements required by the Pelegrini II Court as stated above.  
By means of the various ratings, statement of the case and 
supplemental statements of the case, the veteran was advised 
of the specific reasons why these particular claims were 
denied, and the information and evidence needed to 
substantiate the claims. 

He has also been provided the text of the relevant regulation 
implementing the law with respect to this notice requirement 
and told it was his responsibility to support the claims with 
appropriate evidence.  Indeed, the veteran submitted evidence 
to consider in connection with his claims.  

Although the notice provided to the veteran does not 
specifically contain the fourth element (i.e., tell the 
claimant to provide any relevant evidence in his or her 
possession), the Board finds that the letters and other 
documents sent by VA, read as a whole, give notice to the 
veteran of VA's desire to obtain additional information and 
evidence supporting and substantiating the claim or possibly 
leading to such information and evidence.  See Mayfield v. 
Nicholson, No. 02-1077, slip op. at 33 (U.S. Vet. App. Apr. 
14, 2005).  Thus, the Board considers the notice requirements 
met, and any error as to the timing of the notice to be 
harmless.

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  VA 
treatment records in the file are from January 1994 through 
April 2005.  The veteran identified private treatment records 
related to his claims and VA requested and obtained those 
records.  Social Security Administration records are in the 
file.  The veteran was notified in the rating decisions, 
Statement of the Case and Supplemental Statements of the Case 
of what evidence the RO had obtained and considered in 
rendering its decision.  He has not identified any additional 
evidence.  VA is only required to make reasonable efforts to 
obtain relevant records that the veteran has adequately 
identified to VA.  38 U.S.C.A. § 5103A(b)(1).   VA, 
therefore, has made every reasonable effort to obtain all 
records relevant to the veteran's claims.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  The RO 
provided the veteran appropriate VA examinations in July 
1995, January 1999 and October 2004.  There is no objective 
evidence indicating that there has been a material change in 
the severity of the veteran's atopic dermatitis since he was 
last examined.  The veteran has not reported receiving any 
recent treatment (other than at VA, which records were 
obtained), and there are no records suggesting an increase in 
disability has occurred as compared to the prior VA 
examination findings.  The Board concludes there is 
sufficient evidence to rate the service-connected condition 
fairly.   

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
VA has satisfied its duties to inform and assist the veteran 
at every stage of this case.  Therefore, he will not be 
prejudiced as a result of the Board proceeding to the merits 
of his claims.  


II.  Analysis

Increased Rating Claim

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder.  38 C.F.R. 
§§ 4.1 and 4.2 (2005).  

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2 (2005), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor, 38 C.F.R. § 4.3 (2005).  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2005).  

The veteran was service-connected for atopic dermatitis in 
June 1980.  In March 1995, he filed a claim seeking an 
increased rating for this service-connected disability.  
Since the issue in this case is entitlement to an increased 
rating, the present level of the disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
Board notes that the veteran was service connected for 
allergic contact dermatitis by a February 2000 rating 
decision, but that he was informed that his atopic dermatitis 
and allergic contact dermatitis would be considered as one 
disability for rating purposes.

The Board notes that the criteria for evaluating skin 
disabilities contained in 38 C.F.R. § 4.118 were revised 
effective on August 30, 2002. See 67 Fed. Reg. 49,590-595 
(2002).  When a law or regulation changes after a claim has 
been filed but before the administrative appeal process is 
concluded, VA will evaluate the veteran's claim under both 
the old criteria in the VA Schedule for Rating Disabilities 
and the current regulations in order to ascertain which 
version is most favorable to his claim, if indeed one is more 
favorable than the other.  If the amended rating criteria are 
favorable to the claim, it can be applied only for periods 
from and after the effective date of the regulatory change.  
The Board can apply only the prior regulation to rate the 
veteran's disability for periods preceding the effective date 
of the regulatory change.  See VAOPGCPREC 3-00.

In the April 2005 Supplemental Statement of the Case, the RO 
considered both the old and new regulations, and the new 
rating criteria were provided to the veteran and his 
representative.  Therefore, there is no prejudice to the 
veteran by this Board decision.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

Prior to the regulation changes, Diagnostic Code 7806 
provided a 50 percent rating for eczema ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestations, or that is exceptionally repugnant.  A 50 
percent rating is the maximum rating permitted under 
Diagnostic Code 7806.  38 C.F.R. § 4.118, Diagnostic Code 
7806 (2002).

Under the new rating criteria, Diagnostic Code 7806 provides 
for a 30 percent rating where the condition affects 20 to 40 
percent of the entire body or 20 to 40 percent of exposed 
areas affected, or; systemic therapy such as corticosteroids 
or other immunosuppressive drugs required for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period.  A 60 percent rating is warranted with 
more than 40 percent of the entire body or more than 40 
percent of exposed areas affected, or; constant or near-
constant systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past 12-month 
period.  A 60 percent rating percent maximum allowable.  
38 C.F.R. § 4.118, Diagnostic Code 7806 (2005).

The veteran's atopic and allergic contact dermatitis 
(hereafter "dermatitis") is currently rated as 50 percent 
disabling under the old rating criteria.  This is the maximum 
allowed under the old criteria, and thus the veteran is not 
entitled to a higher rating under the pre-August 30, 2002 
rating criteria.    In order to be entitled to a higher 
rating, therefore, his dermatitis must meet the criteria for 
a 60 percent rating under the new rating criteria.  

VA treatment records are in the file from January 1994 
through April 2005.  Since the veteran's rating is at the 
highest schedular level under the old rating criteria, the 
only relevant records to the Board's present inquiry are 
those records subsequent to August 30, 2002.  The treatment 
records show that the veteran was seen numerous times for his 
dermatitis, and that although present, it was considered to 
be stable.  Current records show the veteran has a history of 
atopic dermatitis and allergic contact dermatitis, with 
allergies to Euxyl K-400, formaldehyde, cobalt, thiuram, and 
tetramethylthiuram.  They show he is being treated with 
allergen avoidance, Lidex ointment twice daily Monday through 
Friday, Diprolene ointment twice daily Saturday and Sunday, 
Doxepin 25 mg every night as needed, and diligent 
moisturization with Aquaphor.  

The veteran underwent a VA examination in October 2004.  At 
the examination, the veteran reported a history of allergic 
contact dermatitis that occurs on his hands, arms and elbows; 
and that he has had patch testing done which found he was 
allergic to coins, rubber and plastics.  He was currently 
treating the problem with Lidex cream on a daily basis, dove 
soap daily, and oral doxepin at night for itching.  Other 
than itching, he denied any other complaints including pain 
or burning.  Physical examination of the dorsal and palmar 
aspects of both hands and fingers and of the bilateral 
forearms and elbows revealed scaly, excoriated and 
erythematous plaques.  The examiner reported that this 
involves about 80 percent of the hands and 20 percent of the 
arms, equaling about 4 percent of the entire body.  He stated 
there was no evidence of any other eczematous dermatitis on 
any other areas of the body.  

After considering all the evidence, the Board finds that the 
veteran is entitled to a 60 percent disability rating under 
the current rating criteria for his dermatitis because it 
involves more than 40 percent of the exposed areas affected; 
in other words, about 80 percent of his hands as reported by 
the VA examiner.  This is the maximum allowed by the rating 
schedule under the current criteria, and, therefore, this is 
a full grant of the benefit sought.


TDIU

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of a service-connected disabilities provided 
that, if there is only one such disability, this disability 
shall be ratable at 60 percent or more, and that, if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient  
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2005).  
Substantially gainful employment is defined as work which is 
more than marginal and which permits the individual to earn a 
living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  

To establish a total disability rating based on individual 
unemployability, there must be an impairment so severe that 
it is impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  In 
reaching such a determination, the central inquiry is whether 
the veteran's service-connected disabilities alone are of 
sufficient severity to produce unemployability.  Hatlestad v.  
Brown, 5 Vet. App. 524, 529 (1993).  

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation; provided that permanent 
total disability shall be taken to exist when the impairment 
is reasonably certain to continue throughout the life of the 
disabled person.  38 C.F.R. § 4.15 (2005).  

The veteran is service-connected for only one disability and 
that is for his dermatitis, evaluated by this decision as 60 
percent disabling.  Thus, he meets the minimum schedular 
requirements for a TDIU under 38 C.F.R. § 4.16(a) (2005).  
However, the evidence must still show that the veteran is 
unable to pursue a substantially gainful occupation due to 
his service-connected disability.  

For a veteran to prevail on a claim for a total compensation 
rating based on individual unemployability, the record must 
reflect some factor, which takes this case outside the norm.  
The sole fact that a veteran is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain or keep employment, but the ultimate question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether the veteran 
can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 
(1993).   Factors to be considered are the veteran's 
education, employment history and vocational attainment.  See 
Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).

The veteran claims he is unable to work due to his 
dermatitis.  The evidence shows the veteran has not worked 
since March 1995.  The veteran has a high school diploma and 
one and one-half years of higher education.  The veteran was 
awarded Social Security Disability benefits due to his 
dermatitis in May 1997.  

The veteran was discharged from the service in January 1974.  
The evidence shows that he worked as a cook in the service 
and thereafter until 1976.  He subsequently worked in various 
positions including security, store clerk, assistant store 
manager, manager, and cook through July 1987.  Thereafter he 
worked as a mail handler for the United States Postal Service 
to June 1992.  He then again worked as an assistant manager 
and store clerk for Farm Stores from September 1992 through 
January 1994.  His last position held was as an assistant 
purchasing agent for a computer company from November 1994 
through March 1995.  

The evidence shows that, from after his discharge until March 
1995, the veteran was able to maintain substantially gainful 
employment, with the longest break between employers to be 
approximately 10 months.  There is no indication in the 
record that this veteran was let go from or forced to leave 
any of these positions due to his service-connected 
dermatitis.  In fact, the evidence shows that he was released 
from his last position in March 1995 due to a reorganization 
of the company that made his position redundant; he stopped 
working at Farm Stores after the store he managed was robbed 
twice; and he left the United States Postal Service due to a 
"personality conflict."  

The veteran was assessed for VA Vocational Rehabilitation 
services in September 1995.  At that time it was noted that 
the veteran suffered not only from his dermatitis but also 
from alcohol and drug abuse.  In describing the veteran's 
disabilities and functional and social limitations, the 
report states that the veteran felt that his allergies will 
prevent him from any type of work for which he is qualified 
for, and that he felt that he was not released to return to 
work.  After conducting the appropriate tests, it was 
suggested that the most likely area of successful training 
would be in Private Investigation.  The veteran, however, 
rejected this suggestion as he claimed his service-connected 
dermatitis prevents him from performing any type of work 
duties, and would especially prevent him from handling a 
video camera or still camera, tape and film, and the 
telephone.  Rather, the report indicates that the veteran's 
only interest at that time was in pursuing Social Security 
Disability and an increased service-connected disability 
rating, as well as any other types of government support.  
The report also shows that the veteran was not actively 
seeking employment because he felt he was not truly released 
to return to work.  

The Rehabilitation Counselor found in October 1995 that, 
given the veteran's perceptions and in view of the facts of 
record, it would not be feasible for vocational 
rehabilitation training or other service at that time.  The 
veteran's perceptions referred to are that he felt that he 
had not been released to return to work by his physicians and 
that he is unable to pursue employment.  Thus the veteran was 
denied Vocational Rehabilitation services, in-part because of 
the veteran's perception that he was not medically released 
to return to work and that he was unable to pursue 
employment.  A review of the medical records, however, does 
not reveal any doctor's order providing him a medical release 
from work.  There is one note from a doctor in May 1994 that 
the veteran is not to handle any food, but obviously that 
would only apply to his being a cook.  

The Board thus concludes from these reports that the veteran, 
although provided with suggestions for vocational 
rehabilitation, rejected these services in lieu of seeking 
Social Security Disability benefits and a higher rating on 
his service-connected dermatitis.  The decision not to 
provide vocational rehabilitation service to the veteran, 
therefore, does not show that the veteran was unemployable 
solely due to his service-connected disability.  The 
veteran's perception that he is not employable is not 
sufficient to establish a claim for TDIU.  Rather actual 
unemployability must be shown.

Furthermore, the veteran has stated that he believes that 
prospective employers have a negative attitude toward his 
disability.  This is not, however, documented in the record.  
There is no evidence that the veteran was not hired for a 
position or he was unable to hold a position due to his 
dermatitis and the employer's concern over it.  

Finally, the VA examiner in October 2004 was requested to 
provide an opinion as to the affect the veteran's dermatitis 
has on his employability.  The examiner stated that so long 
as the appropriate allergen precautions are taken, including 
cotton gloves and avoidance of known allergens, employment 
would be possible.  

After considering all the evidence, the Board concludes that 
the veteran is not unemployable due to his service-connected 
dermatitis.  Although employment may be difficult and 
precautions would have to be made to avoid contact with known 
allergens, the evidence shows the veteran could obtain and 
maintain substantially gainful employment.  The veteran is 
rated 60 percent, which signifies that the veteran has a 
significant disability.  Without further evidence of 
unemployability, however, the veteran is not entitled to a 
total disability rating.

For the foregoing reasons, the veteran's appeal is denied.


ORDER

Entitlement to an increased rating of 60 percent for atopic 
and allergic contact dermatitis, is granted, subject to 
controlling regulations governing the payment of monetary 
benefits.

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities is 
denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


